DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by which it pertains. Currently, the abstract discloses a pressure and temperature measuring device and the components it includes, however the abstract does not disclose an improvement made by the device as a whole to the art. Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure and Temperature Measuring Device With Improved Fluid Flow Control.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Papadeas et al US8935961 (hereinafter “Papadeas”) discloses a sensor assembly includes a rectangular-shaped pressure sensor element and an electronic circuitry coupled to receive a signal from the pressure sensor element. An open-ended fluid-tight passageway of the sensor assembly conveys fluid from a portal opening of the sensor assembly to a surface of the rectangular-shaped pressure sensor element. The sensor assembly further includes a closed-ended fluid-tight passageway, at least a portion of which is fabricated from metal. The closed-ended fluid tight passageway extends from at least from the portal opening of the sensor assembly to the electronic circuitry on at least a portion of a path adjacent to the rectangular-shaped ceramic pressure sensor element. The sensor assembly includes a temperature sensor element disposed in an end of the closed-ended fluid-tight passageway. Conductive links disposed in the closed-ended fluid tight passageway electrically couple the temperature sensor element to the electronic circuitry. (Fig 1-9, Col 6 line 55 – Col 12 line 64)
However, Papadeas fails to disclose an external housing body that is coupled to the connector, wherein the device additionally comprises a metal bulb, where the temperature-sensitive element is housed, with the metal bulb comprising a base that has an orifice for the passage of fluid and tabs, which project from the base, which extend outside the plastic body to couple to it, and an axial seal, positioned in correspondence with the conduit and the orifice, such that, when the device is mounted, the base of the metal bulb is facing the plastic body, with the conduit and the orifice also aligned to allow the passage of fluid, and with the axial seal compressed axially. This configuration allows for better control of the fluid flow throughout the device.
Miethke US20140005569 discloses an implant for measuring the intracorporeal pressure with telemetric transmission of the measured value. The abstract of the disclosure is submitted herewith as required by 37 C.F.R. §1.72(b). As stated in 37 C.F.R. §1.72(b): A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading “Abstract of the Disclosure.” The purpose of the abstract is to enable the Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. The abstract shall not be used for interpreting the scope of the claims. Therefore, any statements made relating to the abstract are not intended to limit the claims in any manner and should not be interpreted as limiting the claims in any manner. (Fig 1-7, Paragraph 0112-0122)
However, Miethke fails to disclose an external housing body that is coupled to the connector, wherein the device additionally comprises a metal bulb, where the temperature-sensitive element is housed, with the metal bulb comprising a base that has an orifice for the passage of fluid and tabs, which project from the base, which extend outside the plastic body to couple to it, and an axial seal, positioned in correspondence with the conduit and the orifice, such that, when the device is mounted, the base of the metal bulb is facing the plastic body, with the conduit and the orifice also aligned to allow the passage of fluid, and with the axial seal compressed axially. This configuration allows for better control of the fluid flow throughout the device
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855       




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855